Citation Nr: 0101235	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-18 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to March 18, 1998 
for a compensable evaluation for service-connected post-
traumatic stress disorder (PTSD).

2.  Whether a rating decision dated July 22, 1992 was clearly 
and unmistakably erroneous in failing to grant a compensable 
evaluation for service-connected PTSD.

3.  Entitlement to an increased (compensable) initial 
evaluation for service-connected PTSD from February 7, 1990 
through March 18, 1998.

4.  Entitlement to an increased initial evaluation in excess 
of 10 percent for service-connected PTSD from March 18, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and L.C., a friend


ATTORNEY FOR THE BOARD


Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1971.  
This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  A November 1998 rating decision granted a 
compensable, 10 percent evaluation for PTSD, effective in 
March 18, 1998.  In a November 1998 notice of disagreement 
with that rating determination, the veteran asserted that he 
was entitled to a compensable evaluation for PTSD prior to 
March 1998, and asserted that the July 22, 1992 assignment of 
a noncompensable evaluation for PTSD was clearly and 
unmistakably erroneous.  A December 1998 rating decision 
denied the veteran's claim that there was clear and 
unmistakable error (CUE) in the July 22, 1992 rating 
decision, and, in essence, denied a claim of entitlement to 
an effective date prior to March 18, 1998, for a compensable 
evaluation for PTSD.  In the December 1998 disagreement with 
that determination, the veteran asserted that his PTSD was 
worsening.  The December 1998 statement of the case (SOC) 
indicated that, because the claim for an increased 
(compensable) evaluation for PTSD was received in March 1998, 
no earlier effective date for a compensable evaluation could 
be granted.  The RO informed the veteran, in January 1999, 
that the claim for CUE had been denied.  In May 1999, the 
veteran's representative requested that a statement of the 
case be issued which addressed each of the veteran's 
contentions.  The RO then issued a SOC on the claim of CUE.  
The veteran submitted a substantive appeal form (VA Form 9) 
in September 1999, and the veteran's representative submitted 
written argument in early November 1999.  The veteran has 
submitted a timely substantive appeal as to each claim for 
which an SOC has been issued. 

The veteran has disagreed with the RO's assignment of a 10 
percent evaluation for PTSD from March 18, 1998, and he is 
entitled to a statement of the case as to this issue.  
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The REMAND 
appended to this decision directs the RO to undertake this 
action.  

After review of the facts and contentions of record, the 
Board finds that the issues on appeal are more accurately 
stated as reflected on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence required to adjudicate the issues 
addressed in this decision has been obtained.

2.  The veteran timely disagreed with a noncompensable 
evaluation assigned for PTSD by a July 22, 1992 rating 
decision which included the initial grant of service 
connection for PTSD.

3.  The July 1992 rating decision did not become final, 
because the veteran's timely disagreement with that rating 
decision was not resolved.

4.  By regulation, a claim that there is clear and 
unmistakable error (CUE) may be asserted only as to a final 
rating decision.


CONCLUSIONS OF LAW

1.  The July 22, 1992 rating decision which assigned a 
noncompensable initial evaluation for PTSD is not final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 19.26, 19.29, 
19.31 (2000).

2.  Since the July 22, 1992 rating decision is not final, the 
claim that there is CUE in that decision is moot.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 (2000); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a claim submitted in February 1990, the veteran sought 
service connection for PTSD and for a hearing loss.  On July 
22, 1992, the RO granted service connection for PTSD and 
assigned a noncompensable evaluation for that disability.  

In September 1992, the veteran disagreed with the 
noncompensable evaluation assigned for PTSD and submitted 
clinical records he asserted supported a higher, compensable, 
evaluation.  The RO did not respond to this statement or the 
attached clinical records.  VA regulations require the agency 
of original jurisdiction to reexamine the claim if a notice 
of disagreement is received, and to prepare a statement of 
the case.  38 C.F.R. §§ 19.26, 19.31.  

The RO completed adjudication of the veteran's claim of 
entitlement to service connection for a hearing loss, and the 
veteran appealed the denial of that claim to the Board.  In 
the Introduction to a September 1993 Board decision 
addressing denial of service connection for hearing loss, the 
Board noted that the veteran had disagreed with the 
assignment of a noncompensable evaluation for PTSD.  The 
Board further noted that the claim for an increased 
(compensable) evaluation for PTSD had not been developed for 
appellate review, and was not within the jurisdiction of the 
Board.  The Board referred the pending claim to the RO for 
appropriate action.  

There is no evidence in the record which reflects that the RO 
has responded to the veteran's September 1992 disagreement 
with the initial evaluation assigned for PTSD by the July 
1992 rating decision.


1.  Claim for a compensable evaluation for PTSD prior to 
March 1998

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that a disability claim includes "five common elements . . 
.[:] status as a veteran, the existence of a disability, a 
connection between the veteran's service and the disability, 
the degree of the disability, and the effective date of the 
disability."  The Court held that an initial evaluation 
following an original grant of service connection must be 
evaluated differently than a claim for an increased rating, 
because an increased rating claim is a new claim, as compared 
to an initial evaluation, which is part of the claim 
submitted when an original grant of service connection is 
conferred.  

The Court also determined that original claims for increased 
initial evaluations are placed in appellate status by a 
notice of disagreement expressing disagreement with initial 
rating awards.  Id. at 126.  The Court stated that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  Id., citing AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

The facts of this case, in light of the Court's decision in 
Fenderson, establish that the veteran disagreed with the 
initial evaluation assigned when he was granted service 
connection for PTSD by the July 22, 1992 rating decision.  
The veteran's disagreement with the initial evaluation was 
timely, since he asserted and submitted that disagreement 
within 60 days after the RO mailed notification of the July 
1992 rating to the veteran on July 31, 1992.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

Moreover, the Board has previously, in its September 1993 
decision, noted that the veteran's disagreement with the 
assigned evaluation for PTSD remained unresolved, but no SOC 
had been issued and no appeal had been perfected.  38 C.F.R. 
§ 20.200.  The Board finds that, under the facts and 
circumstances of this case, the RO's July 22, 1992 rating 
decision which assigned a noncompensable evaluation for PTSD 
did not become final, since the veteran had disagreed with 
that determination but was not provided with an SOC.  

Therefore, the veteran's claim for an increased (compensable) 
initial evaluation for PTSD remained pending at the time the 
veteran submitted a March 1998 claim for an increased 
(compensable) evaluation for PTSD.  As the claim remained 
pending, the effective provisions governing assignment of 
initial awards of compensation allow the RO to award a 
compensable evaluation for PTSD prior to March 18, 1998, 
depending on the facts.  38 C.F.R. § 3.400(b)(ii); Fenderson, 
supra.  The claim must be remanded for further development of 
the facts.

In developing this claim, the agency of original jurisdiction 
must consider the assignment of "staged" ratings, separate 
evaluations for separate periods of time based on facts 
found.  Dependent on the "facts found," this rating may be a 
constant rating if the disability has been consistent in 
severity or a "staged" rating if the disability has 
fluctuated in severity.  Fenderson, 12 Vet. App. at 126.  
Review of all evidence from date of claim, February 7, 1990, 
through March 18, 1998, will be required.  

As the veteran has not been provided an SOC on this issue, 
and has not been advised of the evidence which is relevant to 
support his claim, the claim must be REMANDED for further 
procedural and factual development.  The veteran has not been 
advised of the laws and regulations governing the evaluation 
of PTSD, and has not been advised of the evidence which might 
be relevant to consideration of staged ratings.  The 
determination of the appropriate rating or ratings requires 
further development, as discussed in the REMAND below. 

2.  Claim of CUE 

The Board has determined that the RO's determination of July 
1992, which assigned a noncompensable evaluation for PTSD, 
did not become final, as the veteran disagreed with that 
assigned evaluation, and was entitled to a statement of the 
case. 

VA regulations make it clear that only a final rating 
decision may be reviewed for clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105.  Since the rating decision at 
issue has not become final, review for CUE is not applicable.  
Accordingly, the Board does not find that a valid claim of 
CUE has been raised in this matter or remains unresolved.  
The veteran's claim of CUE involving the July 22, 1992 rating 
decision of the agency of original jurisdiction is moot.


ORDER

The rating decision of July 22, 1992, which assigned a 
noncompensable evaluation for PTSD following the initial 
award of service connection for that disability is not final, 
and, to this extent only, the appeal for an effective date 
prior to March 18, 1998, for a compensable evaluation for 
PTSD is granted.

The veteran's claim of CUE in a July 22, 1992 rating decision 
is moot.


REMAND

As noted above, the veteran has disagreed with the initial 
evaluation assigned in July 1992 following the original grant 
of service connection for PTSD.  The veteran is entitled to a 
statement of the case (SOC) on this issue and an opportunity 
to appeal the assigned evaluation.  That SOC must include all 
laws and regulations governing the evaluation of PTSD.  

The veteran has also disagreed with a 10 percent evaluation 
assigned by a November 1998 rating decision.  The veteran is 
also entitled to an SOC on this issue and an opportunity to 
appeal the assigned evaluation.  The Board notes that the 
regulations governing evaluation of psychiatric disabilities 
have changed during the pendency of this claim, and the 
veteran must be advised of both the prior and the revised 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As the claim requires consideration of assignment of a staged 
rating, the veteran must be assisted to obtain all evidence 
which might be relevant to assignment of separate ratings for 
separate time periods, if the disability varied in severity.  
In particular, the Board notes that there is no evidence of 
record which reflects the severity of the veteran's PTSD 
during the period from 1993 to 1998.  
The Board notes, in this regard, that VA's duty to assist the 
veteran in obtaining such evidence has changed during the 
pendency of this claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
VA's obligations to notify the veteran of various aspects of 
the development and procedure of the claim have also been 
changed.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, the Board notes that the veteran stated, in a VA 
Form 9 completed in December 1998, that he was unable to work 
as a result of this service-connected disability.  That claim 
should be addressed on remand.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
ascertain the names and addresses of any 
non-VA health care providers who have 
rendered treatment for PTSD or symptoms 
associated with PTSD since February 1990.  
The RO should also obtain all VA records 
of treatment for PTSD or symptoms from 
February 1990 to the present.  After 
obtaining any necessary authorization, 
the RO should attempt to secure and 
associate those treatment records with 
the veteran's claims file.  If the 
records sought are not available, the RO 
should so indicate to the veteran. 

2.  The RO should advise the veteran that 
he can submit alternate evidence to 
support the claim for an initial 
compensable evaluation for PTSD prior to 
March 1998, and to an evaluation in 
excess of 10 percent from March 1998, 
including statements from co-workers or 
supervisors, records of time lost from 
employment, employment physical 
examinations, insurance examinations, 
pharmacy records, Social Security 
Administration records, and the like. 

3.  The RO should afford the veteran an 
appropriate VA examination to evaluate 
the severity of his service-connected 
PTSD.  The claims folder and this remand 
are to be made available to the examiner 
prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should be asked to identify: 
(1) the current severity of the veteran's 
PTSD by identifying all disabling 
manifestations and by providing an 
opinion as to the overall effect of this 
disability on his social and occupational 
adaptability, and, the examiner should be 
asked to review all available evidence 
for the period since February 1990 and to 
identify (2) the severity of the 
veteran's PTSD, beginning in 1990.  In 
particular, the examiner should note any 
period of increased or decreased 
severity.  A GAF (Global Assessment of 
Functioning) score should be provided, 
for the veteran's functioning in February 
1990 when he submitted his claim, for any 
period of change, either increased or 
decreased functioning since February 
1990, and a current GAF score should be 
provided, along with an explanation of 
the score's meaning in the context of 
applicable rating criteria.  Findings 
necessary to apply both old and new 
rating criteria should be made.  38 
C.F.R. §§ 4.16, 4.132 (1990); 38 C.F.R. 
4.130 (2000). 

The examiner should state to what extent 
the findings and conclusions are based on 
clinical findings on examination and a 
review of the medical records in the 
claims file as opposed to history provided 
by the veteran.  Any indications that the 
veteran's complaints are not in accord 
with physical findings on examination 
should be directly addressed and discussed 
in the examination report. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished. 

4.  The RO should then review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action. 

5.  The RO should then adjudicate the 
veteran's claims for increased initial 
evaluations for PTSD, with application of 
all appropriate laws, regulations and 
diagnostic codes, and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  The RO should consider 
whether either the new or the old version 
of the rating criteria is more favorable.  
If one or the other is more favorable, the 
RO should so state and then apply the more 
favorable version. If the result is the 
same under either criteria, the RO should 
apply the revised criteria. 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  The RO should provide the veteran an 
SOC addressing each of the determinations 
the veteran has disagreed with (the 
initial evaluations assigned for PTSD).  
The SOC should include the full initial 
evaluation period, beginning in February 
1990.  The RO should issue any 
supplemental statement of the case (SSOC) 
as necessary.  Each SOC or SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be advised as to how to submit a timely 
appeal and advised of any applicable 
deadline for submission of an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



